       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

KYLAH SMITH, Individually, and on
Behalf of All Others Similarly Situated,

       Plaintiff,

v.
                                                  CIVIL ACTION NO.
BAMBI’S DOLL HOUSE, LLC. d/b/a
BAMBI’S DOLL HOUSE, a Florida Limited             JURY TRIAL DEMANDED
Liability Company, and RICHARD
WHITSITT, Individually,

      Defendants.
____________________________________/

               PLAINTIFF’S CLASS/COLLECTIVE ACTION COMPLAINT

                                      I.     SUMMARY

       Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

“detrimental to the maintenance of the minimum standard of living necessary for health,

efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad

remedial purpose, the FLSA establishes minimum wage and overtime requirements for covered

employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective integrated cause

of action within the FLSA, prevent employers from pilfering the wages rightfully earned by their

employees.    See, Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir.

Mar. 25, 2014).

       Likewise, the citizens of Florida passed Article X, Section 24, because “[a]ll working

Floridians are entitled to be paid a minimum wage that is sufficient to provide a decent and

healthy life for them and their families, that protects their employers from unfair low-wage
        Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 2 of 23



competition, and that does not force them to rely on taxpayer-funded public services in order to

avoid economic hardship.” See Article X, Section 24(a).

        1.     This case concerns an adult entertainment club which goes by the trade name of

“Bambi’s Doll House.” The entities and employers implicated are Bambi’s Doll House, LLC

and Richard Whitsitt (“Whitsitt”), its owner and operator (collectively “Defendants”).

        2.     Defendants have a longstanding policy of misclassifying their employees as

independent contractors.

        3.     Defendants required and/or permitted Plaintiff Kylah Smith (“Plaintiff”) to work

as an exotic “entertainer” and/or dancer at their adult entertainment club in excess of forty (40)

hours per week, but refused to compensate her at the applicable minimum wage and overtime

rate.   In fact, Defendants refused to compensate Plaintiff at all for the hours she worked.

Plaintiff’s only compensation was in the form of tips from club patrons.

        4.     Defendants’ conduct violates the FLSA, which requires non-exempt employees,

such as Plaintiff, to be compensated for their overtime work at a rate of one and one-half times

their regular rate of pay. See 29 U.S.C. § 207(a).

        5.     Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendants’ practice

of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

206.

        6.     Plaintiff brings a collective action to recover the unpaid wages owed to her and all

other similarly situated employees, current and former, of Defendants who worked at Bambi’s

Doll House in Panama City, Florida, at any time during the three year period before this

Complaint was filed up to the present (“Class Members”). These Class Members should be



                                                 2
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 3 of 23



informed of the pendency of this action and apprised of their rights to join in the manner

envisioned by Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.

       7.       Likewise, Defendants’ practice of failing to pay tipped employees at least the

minimum wage each hour/week is in violation of Article X, Section 24 of the Florida

Constitution.

       8.       Thus, Plaintiff further complains on behalf of herself, and a class of other

similarly situated current and former “entertainer” employees of the Defendants, pursuant to

Fed.R.Civ.P.23, that they are entitled to back wages from Defendants for hours/weeks of work

for which they did not receive at least the Florida minimum wage, in violation of Article X,

Section 24 of the Florida Constitution (“Florida Minimum Wage Claims”).

                   II.    SUBJECT MATTER JURISDICTION AND VENUE

       9.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       10.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

       11.      This Court has jurisdiction over the Florida Minimum Wage Claims pursuant to 28

U.S.C. §1367, because the acts and omissions that give rise to Plaintiff’s FLSA claims are the

same acts and omissions that give rise to Plaintiff’s Florida Minimum Wage Claims.

       12.      This Court also has original jurisdiction over Plaintiff’s Florida Minimum Wage

Claims pursuant to 28 U.S.C. § 1332(d) (“CAFA”), because there is diversity between the

Defendants and at least one Plaintiff and/or member of the putative class, the amount in

controversy exceeds $5,000,000.00, exclusive of interest and costs, and the putative class

exceeds one hundred members in number.



                                                3
        Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 4 of 23



        13.    Venue is proper in the Northern District of Florida because a substantial portion

of the events forming the basis of this suit occurred in this District, and Defendants’ headquarters

is located in this District. In particular, Defendants headquarters are located at 2915 E Business

Highway 98, Panama City FL 32405. Also, Plaintiff worked at Defendants’ club, located at

2915 E Business Highway 98, Panama City FL 32405 over extended periods of time.

                          PARTIES AND PERSONAL JURISDICTION

        14.    At all times relevant hereto, Plaintiff Kylah Smith was an individual residing in

Houston County, Alabama.        Plaintiff’s written consent to this action is attached hereto as

Exhibit A.

        15.    The Members of the FLSA Collective Action are all of Defendants’ current and

former exotic entertainers who worked at Bambi’s Doll House at any time during the three (3)

years prior to the filing of this Complaint up to the present, who elect to file a consent to join in

this action.

        16.    The Florida Minimum Wage Claim Class Members are all of Defendants’ current

and former exotic entertainers who worked at Bambi’s Doll House at any time during the five (5)

years prior to the filing of this Complaint until the present and continuing.

        17.    Defendant Bambi’s Doll House is a Florida Limited Liability Company for the

purpose of accumulating monetary profit. This Defendant may be served through its Registered

Agent as follows: Richard Whitsitt, 2454 Pretty Bayou Boulevard, Panama City, Florida 32405.

        18.    Defendant Richard Whitsitt is an individual residing in Florida. Said Defendant

may be served with process at 2454 Pretty Bayou Boulevard, Panama City, Florida 32405. This

Court has personal jurisdiction over this Defendant because he is a resident of Florida.




                                                  4
        Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 5 of 23



                                     III.    FLSA COVERAGE

       19.      In an FLSA case, the following elements must be met.              “(1) [plaintiff] is

employed by the defendant, (2) the defendant engaged in interstate commerce, and (3) the

defendant failed to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo

Volunteer Fire & Rescue Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134

S. Ct. 62, (U.S. 2013).

                               EMPLOYMENT RELATIONSHIP

       20.      “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.”

Id. (citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id.

(citing Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the

economic reality test is the alleged employee's economic dependence on the employer.” Id.

       21.      Here, Defendants had the power to hire and fire Plaintiff.

       22.      Defendants controlled Plaintiff’s work schedule.

       23.      Defendants scheduled Plaintiff and other entertainers to certain shifts.

       24.      Defendants required Plaintiff and other entertainers to work a certain number of

days during the week.

       25.      Defendants required Plaintiff and other dancers to wear certain clothing.

       26.      Defendants determined the rate and the method of payment of all dancers

including Plaintiff.

       27.      Defendants set the price for their customers to pay dancers for “side dances” and

“lap dances.”



                                                  5
         Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 6 of 23



         28.      Additionally, Defendants required Plaintiff and all other entertainers to pay

“house fees” depending on the day and shift the dancer was working.

         29.      Plaintiff and all other entertainers were required to tip out the DJ at the end of

their shift.

         30.      Entertainers are an integral part of Defendants’ strip club.

         31.      Plaintiff’s and all other entertainers’ job duties consisted of dancing in designated

areas and performing dances for Defendants’ customers at the club. These job duties require

little to no skill. 1

         32.      Defendants maintained some records regarding the time Plaintiff and all other

entertainers arrived and left the club, but failed to maintain full and accurate time records in

contravention of the FLSA’s recordkeeping requirement.

         33.      At all material times, Defendants have been employers within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).




1
  See, Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 783 (11th Cir. 2006) ([C]ourts must
determine whether, as a matter of economic realit[y], an individual is an employee or an
independent contractor in business for himself. Several factors guide this inquiry: (1) the nature
and degree of the alleged employer's control as to the manner in which the work is to be
performed; (2) the alleged employee's opportunity for profit or loss depending upon his
managerial skill; (3) the alleged employee's investment in equipment or materials required for his
task, or his employment of workers; (4) whether the service rendered requires a special skill; (5)
the degree of permanency and duration of the working relationship; (6) the extent to which the
service rendered is an integral part of the alleged employer's business.”) (internal citations
omitted); see also, Clincy v. Galardi S. Enterprises, Inc., 808 F. Supp. 2d 1326, 1343 (N.D. Ga.
2011) (applying economic reality test and finding exotic dancers were employees not
independent contractors).




                                                    6
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 7 of 23



       34.    Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

broadly to include “any person acting directly or indirectly in the interest of an employer in

relation to any employee.” 29 U.S.C. § 203(d).

       35.    The statutory definition of “employer” includes corporate officers, participating

shareholders, supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the alleged

violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).

       36.    Defendant Richard Whitsitt is the Manager and Registered Agent of Bambi’s Doll

House, LLC.

       37.    Defendant Richard Whitsitt is involved in the day-to-day business operation of

Bambi’s Doll House, LLC.

       38.    Defendant Richard Whitsitt has responsibility for the supervision of the

entertainers at the Bambi’s Doll House, LLC.

       39.    Defendant Richard Whitsitt is responsible for the compensation or lack thereof

paid to entertainers at the Bambi’s Doll House, LLC.

       40.    Defendant Richard Whitsitt has the authority to hire and fire employees, the

authority to direct and supervise the work of employees, the authority to sign on the business's

checking accounts, including payroll accounts, and the authority to make decisions regarding

employee compensation and capital expenditures.

       41.    Additionally, Defendant Richard Whitsitt was responsible for the day-to-day

affairs of Bambi’s Doll House, LLC. In particular, he was responsible for determining whether

the club complied with the Fair Labor Standards Act.



                                                 7
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 8 of 23



       42.     Defendant Richard Whitsitt controlled the nature, pay structure, and employment

relationship of the Plaintiff and Class Members.

       43.     As such, Defendant Richard Whitsitt is the employer of the Plaintiff and Class

Members within the meaning of 3(d) of the FLSA, and are jointly, severally, and liable for all

damages.

                      ENTERPRISE AND INDIVIDUAL COVERAGE

       44.     “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires an

employer to pay overtime compensation to an hourly worker if the employee can establish

individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-60634-

CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration Svcs.,

Inc., 448 F.3d 1264, 1265 (11th Cir.2006)). “To qualify for enterprise coverage, Defendants

must ‘ha[ve] employees engaged in commerce or in the production of goods for commerce, or [ ]

ha[ve] employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person; and is an enterprise whose annual gross

volume of sales made or business done is not less than $500,000.’” Id. (citing 29 U.S.C.

§ 203(s)(1)(A)(i) and (ii)).   “The phase ‘engaged in commerce’ is interpreted broadly and

liberally.” Id. (citing Alonso v. Garcia, 147 Fed. Appx. 815, 816 (11th Cir. 2005)).

       45.     At all material times, Defendants have been an enterprise within the meaning of

3(r) of the FLSA. 29 U.S.C. § 203(r).

       46.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       47.     Specifically, Defendants’ employees have sold goods—such as alcoholic

beverages and a variety of foods—that have been moved or produced in interstate commerce to
                                                   8
          Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 9 of 23



Defendants’ patrons. Additionally, Defendants’ employees, including Plaintiff, have handled

materials that have been moved or produced in interstate commerce, which were used in the

course of Defendants’ business operations.

          48.   Defendants advertise on the internet and process credit cards from out of state

patrons.

          49.   Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of $500,000.00 per annum.

          50.   At all material times, Plaintiff was an individual employee who engaged in

commerce or in the production of goods for commerce as required by 29 USC § 206-207.

                                      WAGE VIOLATIONS

          51.   Defendants misclassify Plaintiff and all other entertainers as independent

contractors.

          52.   Defendants failed to pay Plaintiff and all other entertainers they hire any

compensation whatsoever.

          53.   The money Plaintiff received directly from Defendants’ customers were tips.

          54.   Defendants siphoned Plaintiff’s and all other entertainers’ tips by requiring them

to share their tips with other employees who are not eligible to participate in a tip pool.

                                          IV.     FACTS

          55.   Plaintiff and Class Members have all been victimized by Defendants’ common

policy and plan to violate their rights under the FLSA and Article X, Section 24 of the Florida

Constitution and by denying them minimum wage, proper overtime, and the tips they lawfully

earned.

          56.   Defendants operate an adult entertainment club at 72915 E Business Highway 98,

Panama City FL 32405 under the name of “Bambi’s Doll House.”
                                                  9
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 10 of 23



       57.        Defendants employ exotic entertainers at the Bambi’s Doll House.

       58.        Plaintiff Kylah Smith is a former exotic entertainer at Defendants’ adult

entertainment club Bambi’s Doll House.

       59.        Plaintiff worked on a regular basis for Defendants’ club.

       60.        From approximately 2013 through February 2019, Plaintiff Kylah Smith danced

at Bambi’s Doll House.

       61.        Therefore, Plaintiff Kylah Smith has first-hand personal knowledge of the pay

violations at Bambi’s Doll House.

       62.        All exotic entertainers including Plaintiff are compensated exclusively through

tips received from Defendants’ customers.

       63.        Defendants did not pay the entertainers any compensation for any hours worked at

their establishment.

       64.        Defendants charged the entertainers certain fees per shift worked.

       65.        Defendants charged the entertainers a “house fee” depending on the time they

arrive to work.

       66.        Defendants also required the entertainers to share their tips with employees who

do not customarily and regularly receive tips.

       67.        Defendants illegally classified the entertainers as independent contractors.

However, at all times, the entertainers were employees of Defendants as that term is defined by

the FLSA and relevant case law.

       68.        Defendants hired, fired and supervised the entertainers. Defendants also set the

schedule for the entertainers. Defendants controlled the details of the entertainers’ jobs, including

setting the prices to charge customers for dances and imposing limitations on how to interact

with the clubs’ customers.
                                                  10
      Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 11 of 23



       69.     Defendants also controlled the entertainers’ appearances with respect to their

attire and makeup.

       70.     Defendants disciplined the entertainers for not following club rules.

       71.     Defendants tracked the time and days the entertainers worked just as is common

for typical employer-employee relationships.

       72.     In addition, Defendants instructed the entertainers about when, where, and how

the entertainers were to perform their work.

       73.     The following further facts demonstrate the entertainers’ status as employees:

               a)     Defendants had the sole right to hire and fire the entertainers;

               b)     Defendants require dancers to complete an employee application as a

                      prerequisite to their employment;

               c)     Defendants made the decision not to pay overtime;

               d)     Defendants made the decision not to compensate at the FLSA minimum

                      wage rate;

               e)     Defendants provided the entertainers with music equipment and a

                      performing stage;

               f)     Defendants controlled the entertainers’ music;

               g)     The dancers have made no financial investment with Defendants’

                      business;

               h)     The dancers were hired as permanent employees and have worked for

                      Defendants for years;

               i)     Defendants supervised the entertainers; and

               j)     Defendants scheduled entertainers and as such had sole control over their

                      opportunity for profit.
                                                11
         Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 12 of 23



         74.    Defendants misclassified Plaintiff and Class Members as independent contractors

to avoid their obligations to pay them pursuant to the FLSA and Article X, Section 24 of the

Florida Constitution.

         75.    Plaintiff and Class Members are not exempt from the overtime and minimum

wage requirements under the FLSA or Article X, Section 24 of the Florida Constitution.

         76.    Although Plaintiff and Class Members are required to and do in fact frequently

work more than forty (40) hours per workweek, they are not compensated at the FLSA mandated

time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they receive no

compensation whatsoever from Defendants and thus, Defendants violate the minimum wage

requirement of the FLSA and Article X, Section 24 of the Florida Constitution.. See 29 U.S.C.

§ 206.

         77.    Defendants’ method of paying Plaintiff in violation of the FLSA and Article X,

Section 24 of the Florida Constitution was willful and was not based on a good faith and

reasonable belief that its conduct complied with the FLSA or Article X, Section 24 of the Florida

Constitution.

         78.    Defendants misclassified Plaintiff with the intent to avoid paying her in

accordance to the FLSA and Article X, Section 24 of the Florida Constitution.

         79.    Defendants have been in the exotic dancing industry for years and are familiar

with the long line of federal cases holding that entertainers in this industry are employees as that

term is defined by the FLSA.

         80.    Further, at all material times, Defendants have operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

related activities through unified operation and common control for a common business purpose.

See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao v. A-One Med. Servs.,
                                                12
      Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 13 of 23



Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).

         81.   All Defendants have a common business purpose of for profit adult entertainment.

         82.   The individually named Defendant keeps employment records for Bambi’s Doll

House.

         83.   The individually named Defendant has ultimate authority regarding hiring and

firing employees at Bambi’s Doll House.

         84.   The individually named Defendant operates Bambi’s Doll House.

         85.   The individually named Defendant created and implemented the companywide

policy of misclassifying exotic entertainers as independent contractors at Bambi’s Doll House.

         86.   Defendants operate a strip club under the assumed name “Bambi’s Doll House.”

Indeed, they advertise themselves as such on various websites.

                    V.      COUNT ONE: VIOLATION OF 29 U.S.C. § 207

         87.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         88.   Defendants’ practice of failing to pay Plaintiff and Class Members time-and-a-

half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

         89.   None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its

employees are employed are applicable to Defendants or Plaintiff.

                  VI.     COUNT TWO: VIOLATION OF 29 U.S.C. § 206

         90.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         91.   Defendants’ practice of failing to pay Plaintiff and Class Members at the required

minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants do not compensate

the exotic entertainers whatsoever for any hours worked.



                                                13
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 14 of 23



       92.     None of the exemptions provided by the FLSA regulating the duty of employers

to pay employees for all hours worked at the required minimum wage rate are applicable to

Defendants or Plaintiff.

       93.     Defendants failed to keep adequate records of Plaintiff’s and Class Members’

work hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

       94.     Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

               a)          The time of day and day of week on which the employees’ work week

                           begins;

               b)          The regular hourly rate of pay for any workweek in which overtime

                           compensation is due under section 7(a) of the FLSA;

               c)          An explanation of the basis of pay by indicating the monetary amount

                           paid on a per hour, per day, per week, or other basis;

               d)          The amount and nature of each payment which, pursuant to section 7(e)

                           of the FLSA, is excluded from the “regular rate”;

               e)          The hours worked each workday and total hours worked each

                           workweek;

               f)          The total daily or weekly straight time earnings or wages due for hours

                           worked during the workday or workweek, exclusive of premium

                           overtime compensation;

               g)          The total premium for overtime hours. This amount excludes the

                           straight-time earnings for overtime hours recorded under this section;

               h)          The total additions to or deductions from wages paid each pay period

                           including employee purchase orders or wage assignments;
                                                  14
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 15 of 23



               i)         The dates, amounts, and nature of the items which make up the total

                          additions and deductions;

               j)         The total wages paid each pay period; and

               k)         The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

       95.     Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiff and Class Members.           Because Defendants’ records are

inaccurate and/or inadequate, Plaintiff and Class Members can meet their burden under the

FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of the work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328

U.S. 680, 687 (1946).

     VII.    COUNT THREE: VIOLATION OF ARTICLE X, SECTION 24 OF THE
                          FLORIDA CONSTITUTION

       96.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       97.     Plaintiff and those similarly situated employees are/were entitled to be paid at least

the Florida minimum wage for each hour/week worked during employment with Defendants.

       98.     Specifically, Plaintiff and those similarly situated employees were not paid the

proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

       99.     Defendants willfully failed to pay Plaintiff and those similarly situated employees,

minimum wages for one or more weeks during Plaintiff’s employment contrary to Article X,

Section 24 of the Florida Constitution.




                                                15
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 16 of 23



       100.     Although such prerequisites are unconstitutional, Plaintiff has complied with all

statutory prerequisites to bringing his claim pursuant to Article X, Section 24 of the Florida

Constitution.

       101.     Specifically, on January 24, 2019, Plaintiff served Defendants with a Notice

pursuant to Fla. Stats. § 448.110, on behalf of herself, and those Servers similarly situated to

Plaintiff. A copy of Plaintiff’s Notice Letter is attached hereto as Exhibit B.

       102.     More than 15 days have elapsed since Plaintiff’s service of her Notice on

Defendants, and Defendants have failed to make payment to Plaintiff.

       103.     As a direct and proximate result of Defendants’ deliberate underpayment of wages,

Plaintiff, and those similarly situated employees, have been damaged in the loss of minimum wages

for one or more weeks of work with Defendants.

       104.     Plaintiff is entitled to an award of damages in an amount equal to the relevant

Florida Minimum Wage, and an equal amount as liquidated damages.

       105.     Plaintiff is entitled to an award of reasonable attorneys’ fees and costs, pursuant to

Article X, Section 24 of the Florida Constitution.

                         VIII. COLLECTIVE ACTION ALLEGATIONS

       106.     As part of their regular business practices, Defendants have intentionally,

willfully and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice,

or policy of violating the FLSA on a class wide basis, as described above.

       107.     Although Defendants permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendants have denied them full compensation for their

hours worked over forty. Defendants have also denied them full compensation at the federally

mandated minimum wage rate.



                                                  16
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 17 of 23



       108.    Class Members perform or have performed the same or similar work as Plaintiff.

In particular, Plaintiff and Class Members all worked as exotic entertainers under the same

conditions and subject to the same violations of the FLSA.

       109.    Many Class Members regularly work or have worked in excess of forty (40) hours

during a workweek.

       110.    Defendants have classified and continue to classify Class Members as

independent contractors.

       111.    Class Members are not exempt from receiving overtime pay and/or minimum

wage at the federally mandated minimum wage rate under the FLSA.

       112.    As such, Class Members are similar to Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of overtime and

minimum wage.

       113.    Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or practices,

and does not depend on the personal circumstances of the Class Members.

       114.    The experiences of Plaintiff, with respect to her pay, is typical of the experiences

of Class Members.

       115.    The experiences of Plaintiff, with respect to her job duties, are typical of the

experiences of Class Members.

       116.    The specific job titles or precise job responsibilities of each Class Member does

not prevent collective treatment.

       117.    All Class Members, irrespective of their particular job requirements, are entitled

to overtime compensation for hours worked in excess of forty during a workweek.



                                               17
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 18 of 23



       118.     All Class Members, irrespective of their particular job requirements, are entitled

to compensation for hours worked at the federally mandated minimum wage rate.

       119.     Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated by a formula. The claims of all Class

Members arise from a common nucleus of facts. Liability is based on a systematic course of

wrongful conduct by Defendants that caused harm to all Class Members.

       120.     The Plaintiff and the Class Members held the same job title: Dancers and/or

Entertainers.

       121.     The Defendants have classified all of its entertainers as independent contractors

from at least 2013.

       122.     The individually named Defendants instituted, permitted, and/or required the

policy and practice of classifying all exotic entertainers at Bambi’s Doll House.

       123.     The individually named Defendants instituted, permitted, and/or required the

policy and practice of charging all exotic entertainers at Bambi’s Doll House a house fee.

       124.     The individually named Defendants instituted, created, and/or permitted the

policy and practice of requiring all dancers and/or exotic entertainers at Bambi’s Doll House

locations to tip out the DJ.

       125.     As such, the class of similarly situated Plaintiff is properly defined as follows:

       The FLSA Collective Members are all of Defendants’ current and former
       exotic entertainers who worked at the Bambi’s Doll House at any time during
       the three years before this Complaint was filed up to the present.

                      IX.      FLORIDA CLASS ACTION ALLEGATIONS

       126.     Plaintiff sues on her own behalf and on behalf of a class of persons under Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.


                                                  18
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 19 of 23



       127.    Plaintiff brings her Florida Minimum Wage Claims on behalf of all persons who were

employed by Defendants at any time since September 2014, to the entry of judgment in this case (the

“Florida Class Period”), who were “entertainer” employees and who have not been paid at least the

applicable Florida Minimum Wage for hours/weeks worked, as required, in violation of Article X,

Section 24 of the Florida Constitution (the “Florida Class”).

       128.    The persons in the Florida Class identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown, and the facts

on which the calculation of that number are presently within the sole control of the Defendants, upon

information and belief, there are between 100 and 200 members of the Class during the Class Period.

       129.    The claims of Plaintiff are typical of the claims of the Florida Class, and a class

action is superior to other available methods of fair and efficient adjudication of the controversy - -

particularly in the context of wage and hour litigation where individual plaintiffs lack the financial

resources to vigorously prosecute a lawsuit in federal court against corporate defendants.

       130.    The Defendants have acted or refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the class as a whole.

       131.    Specifically, Defendants illegally misclassified all of their exotic entertainer

employees, including Plaintiff as independent contractors and failed to pay them minimum wages as

mandated by Article X, Section 24 of the Florida Constitution.

       132.    Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice

which resulted in the non-payment of minimum wages to Plaintiff applied and continues to apply

to all class members. Accordingly, the “Florida Class Members” are properly defined as:



                                                 19
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 20 of 23



       All of Defendants’ current and former exotic entertainers who worked at
       Bambi’s Doll House at any time during the five (5) years before this
       Complaint was filed up to the present.

       133.    Plaintiff is committed to pursuing this action and has retained competent counsel

experienced in employment law and class action litigation.

       134.    Plaintiff has the same interests in this matter as all other members of the Florida class

and Plaintiff’s claims are typical of the Florida Class.

       135.    There are questions of law and fact common to the Florida Class which predominate

over any questions solely affecting the individual members of the Class, including but not limited to:

       a.      whether the Defendants employed the members of the Florida Class within the

       meaning of Article X, Section 24 of the Florida Constitution;

       b.      whether the Defendants failed to keep true and accurate time records for all hours

       worked by Plaintiff and members of the Florida Class;

       c.      what proof of hours worked is sufficient where employers fail in their duty to

       maintain time records;

       d.      whether Defendants misclassified their exotic entertainer employees as independent

       contractors;

       e.      whether Defendants failed and/or refused to pay the members of the Florida Class at

       least the Florida Minimum Wage in one of more workweeks;

       f.      whether the Defendants are liable for all damages claimed hereunder, including but

       not limited to, costs, disbursements and attorney’s fees; and

       g.      whether the Defendants should be enjoined from such violations of Article X

       Section 24 of the Florida Constitution in the future.




                                                 20
       Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 21 of 23



                                      DAMAGES SOUGHT

       136.     Plaintiff and Class Members are entitled to recover compensation for the hours

they worked for which they were not paid at the federally mandated minimum wage rate.

       137.     Additionally, Plaintiff and Class Members are entitled to recover their unpaid

overtime compensation.

       138.     Plaintiff and Class Members are also entitled to all of the misappropriated funds,

including all funds that were charged as fees and penalties, and all tips that were taken. Without

repayment of such fees, Plaintiff and Class Members will not have been paid minimum wage and

overtime in accordance with the FLSA.

       139.     Plaintiff and Class members are also entitled to an amount equal to all of their

unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b); Article X, Section 24 of the

Florida Constitution.

       140.     Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and

costs as required by the FLSA. 29 U.S.C. § 216(b); Article X, Section 24 of the Florida

Constitution.

                                      X.      JURY DEMAND

       141.     Plaintiff and Class Members hereby demand trial by jury.


                                            PRAYER

       For these reasons, Plaintiff and Class Members respectfully request that judgment be

entered in their favor awarding the following relief:

                a)      Certification of this action as a class action pursuant to Fed. R. Civ. P.

                23(b)(2) and (3) on behalf of the members of the Class and appointing Plaintiff

                and her counsel to represent the Class;

                                                21
Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 22 of 23



      b)     Designation of this action as a collective action on behalf of the Collective

      Action Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to

      all similarly situated members of an FLSA Opt-In Class, appraising them of the

      pendency of this action, permitting them to assert timely FLSA claims in this

      action by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b) and

      appointing Plaintiffs and their counsel to represent the Collective Action

      members;

      c)     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

      practices complained of herein are in violation of the maximum hour and

      minimum wage provisions of the FLSA;

      d)     Overtime compensation for all hours worked over forty in a workweek at

      the applicable time-and-a-half rate;

      e)     All unpaid wages at the FLSA mandated minimum wage rate;

      f)     All unpaid wage at the Florida mandated minimum wage rate;

      g)     All misappropriated tips;

      h)     All misappropriated funds that were labeled as fees or otherwise;

      i)     An equal amount of all owed wages and misappropriated funds and tips as

      liquidated damages as allowed under the FLSA;

      j)     An equal amount of all owed wages and misappropriated funds and tips as

      liquidated damages as allowed under Article X, Section 24 of the Florida

      Constitution;

      k)     Reasonable attorney’s fees, costs and expenses of this action as provided

      by the FLSA; and



                                         22
Case 5:19-cv-00357-RH-MJF Document 1 Filed 09/25/19 Page 23 of 23



       l)     Such other relief to which Plaintiffs and Class Members may be entitled,

       at law or in equity.


Dated this 25th day of September, 2019.


                                    By: /s/ Warren D. Astbury
                                    MORGAN & MORGAN, P.A.
                                    WARREN ASTBURY
                                    Florida Bar No.: 78056
                                    California Bar No.: 311962
                                    Michigan Bar No.: P82416
                                    Illinois Bar No.: 6298999
                                    2000 Town Center
                                    Suite 1900
                                    Southfield, MI 48075
                                    Tel: (313) 251-1399
                                    Fax: (313) 739-1976
                                    wastbury@forthepeople.com
                                    Attorney for Plaintiff & Class Members




                                          23
